In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00332-CV
     ___________________________

     MATTHEW KNORR, Appellant

                     V.

  MARILYNN MARIE KNORR, Appellee



  On Appeal from the 231st District Court
          Tarrant County, Texas
      Trial Court No. 231-448419-08


   Before Birdwell, Bassel, and Wallach, JJ.
  Memorandum Opinion by Justice Birdwell
                           MEMORANDUM OPINION

      Almost a decade after their divorce, a former husband and wife, Marilynn Marie

Knorr and Matthew Knorr, began this dispute over their entitlement to one another’s

military retirement benefits. Marilynn prevailed in the trial court; she won an order

clarifying that under the agreed divorce decree, she was entitled to half of Matthew’s

retirement benefits. Matthew lost his reciprocal bid for a share of Marilynn’s benefits.

      Matthew appeals. He argues that Marilynn should not be entitled to his benefits

because he agreed to the divorce decree under duress. Matthew also asserts that he was

entitled to a share of Marilynn’s benefits because the original divorce decree failed to

properly divide that asset. We affirm.

                                 I.      BACKGROUND

      In 2008, Marilynn petitioned for divorce from Matthew. At the time, both were

members of the armed services. Later that year, the parties stipulated to a final decree

of divorce. The decree divided Matthew’s retirement benefits fifty-fifty between the

parties. The decree also awarded Marilynn 100% of her own “retirement plan” or

“other benefits existing by reason of the wife’s past, present, and future employment.”

      In 2017, Marilynn petitioned to clarify the division of Matthew’s military

retirement benefits. 1 Matthew filed an answer alleging that he should not have to share

his retirement benefits because he agreed to the property division and judgment under


      1
       Marilynn explained that she had received a letter from the military requesting
such a clarifying order.

                                           2
duress.   Matthew explained that during the divorce proceedings, Marilynn had

threatened to tell his superiors that he was having an affair if he did not sign her

proposed division. According to Matthew, he only agreed to her proposal—and the

fifty-fifty split of his benefits—because he feared that if Marilynn reported the affair, it

could lead to a court martial or at least affect his chances for promotion.

       Matthew also counter-petitioned, alleging that the divorce decree had failed to

address the division of Marilynn’s military retirement benefits. Matthew asked the trial

court to award him half of her benefits, which he maintained was an undivided asset.

       After hearing the evidence, the trial court granted Marilynn an order clarifying

her entitlement to Matthew’s military retirement benefits. But the trial court found that,

contrary to Matthew’s allegations, the divorce decree had already properly disposed of

all the parties’ assets, including Marilynn’s retirement benefits. So, the trial court denied

Matthew’s request to divide Marilynn’s benefits. Matthew appealed.

                             II.    MATTHEW’S BENEFITS

       In his first issue, Matthew challenges the agreed divorce decree’s division of his

retirement benefits. According to Matthew, he would not have consented to the decree

if he had not been under duress. Marilynn argues that Matthew’s belated claim of duress

is an impermissible collateral attack on the divorce decree. We agree with Marilynn.

       “As with other final, unappealed judgments which are regular on their face,

divorce decrees and judgments are not vulnerable to collateral attack.” Hagen v. Hagen,

282 S.W.3d 899, 902 (Tex. 2009). “The decree must be void, not voidable, for a

                                             3
collateral attack to be permitted.” Id. A judgment is void—and may be collaterally

attacked at any time—when “the court rendering judgment had no jurisdiction of the

parties or property, no jurisdiction of the subject matter, no jurisdiction to enter the

particular judgment, or no capacity to act.” Travelers Ins. Co. v. Joachim, 315 S.W.3d 860,

863 (Tex. 2010). All other errors make the judgment merely voidable and must be

corrected through a direct attack. Reiss v. Reiss, 118 S.W.3d 439, 443 (Tex. 2003); Carlson

v. Schellhammer, No. 02-15-00348-CV, 2016 WL 6648754, at *2 (Tex. App.—Fort Worth

Nov. 10, 2016, no pet.) (mem. op.). “A direct attack—such as an appeal, a motion for

new trial, or a bill of review—attempts to correct, amend, modify or vacate a judgment

and must be brought within a definite time period after the judgment’s rendition.” PNS

Stores, Inc. v. Rivera, 379 S.W.3d 267, 271 (Tex. 2012).

       “A collateral attack, which attempts to bypass the appellate process in challenging

the integrity of a judgment, runs counter to the policy of finality.” Orca Assets, G.P.,

L.L.C. v. Dorfman, 470 S.W.3d 153, 159 (Tex. App.—Fort Worth 2015, pets. denied).

“Thus, when attacked collaterally, a judgment is ‘presumed valid.’” Id. (quoting PNS

Stores, 379 S.W.3d at 273). “A court’s review in a collateral attack is limited to whether

the record affirmatively and conclusively negates the existence of jurisdiction, not

whether the trial court otherwise erred in reaching its judgment.” Id. (internal quotation

omitted).

       Matthew did not directly attack the divorce decree. And in this proceeding,

Matthew does not challenge the trial court’s jurisdiction vis-à-vis the divorce decree.

                                             4
Rather, Matthew claims that the agreed divorce decree should be invalidated because

he signed it under duress.

      However, our supreme court and this court have squarely rejected delayed

attempts to avoid agreed judgments based on contractual defenses such as duress,

reasoning that they are impermissible collateral attacks:

      Despite the fact that a judgment has its genesis in an agreement between
      the parties, the judgment itself has an independent status. Once the
      agreement of the parties has been approved by the court and made a part
      of its judgment, the agreement is no longer merely a contract between
      private individuals but is the judgment of the court.

             As this court stated in Wagner v. Warnasch, “The fact that a judgment
      is rendered by consent gives it neither less nor greater force or effect than
      it would have had it been rendered after protracted litigation, except to
      the extent that the consent excuses error and operates to end all
      controversy between the parties.” Thus, in suits to enforce agreed
      judgments, parties may not raise contractual defenses because such
      defenses constitute impermissible collateral attacks on the prior
      judgments.

Ex parte Gorena, 595 S.W.2d 841, 844 (Tex. 1979) (internal citations omitted); Spradley v.

Hutchison, 787 S.W.2d 214, 219 (Tex. App.—Fort Worth 1990, writ denied).

      Matthew’s argument concerning the contractual defense of duress is an attempt

to collaterally attack the divorce decree. We see nothing in the record that would carry

Matthew’s burden on collateral attack to affirmatively and conclusively negate the

existence of jurisdiction. Therefore, we overrule Matthew’s first issue.




                                            5
                            III.   MARILYNN’S BENEFITS

      In his second issue, Matthew contends that the trial court abused its discretion

in failing to divide Marilynn’s military retirement benefits. Marilynn argues that the

divorce decree unambiguously awarded her all of her retirement benefits. Again, we

agree with Marilynn.

      The Uniformed Services Former Spouses’ Protection Act allows a court to divide

military retirement benefits as part of a divorce proceeding. See 10 U.S.C.A. § 1408(c)–

(d); Jackson v. Jackson, 319 S.W.3d 76, 78–79 (Tex. App.—San Antonio 2010, no pet.).

An employee spouse’s accrued benefits in a defined benefit retirement plan that have

been earned during marriage, but which have not vested and matured at the time of

divorce, are a contingent property interest and a community asset subject to division

upon divorce. Boyd v. Boyd, 67 S.W.3d 398, 407 (Tex. App.—Fort Worth 2002, no pet.).

      If a Texas court of competent jurisdiction failed to dispose of property that is

subject to division in a final decree of divorce, the court shall divide the property in a

just and right manner. Tex. Fam. Code Ann. § 9.203(a); Woody v. Woody, 429 S.W.3d

792, 799 (Tex. App.—Houston [14th Dist.] 2014, no pet.) (op. on reh’g). We review a

ruling on a post-divorce petition to divide property for an abuse of discretion. In re

Marriage of Ford, 435 S.W.3d 347, 350 (Tex. App.—Texarkana 2014, no pet.). “The

burden is on the party seeking the division to establish that community property existed

when the marriage was being dissolved and that the property was not divided by the



                                            6
court when rendering the final divorce decree.” Land v. Land, 561 S.W.3d 624, 634

(Tex. App.—Houston [14th Dist.] 2018, pet. denied).

      However, while a trial court must divide the undivided, the trial court “may not

amend, modify, alter, or change the division of property made or approved in the decree

of divorce.” Tex. Fam. Code Ann. § 9.007(a); Pearson v. Fillingim, 332 S.W.3d 361, 363

(Tex. 2011). The trial court may not alter the allocation of that which has already been

divided “even if the decree incorrectly characterizes or divides the property.” Pearson,

332 S.W.3d at 363. The express award of retirement benefits in a divorce decree

operates as a bar to any subsequent suit to revise that division. Koepke v. Koepke, 732

S.W.2d 299, 300 (Tex. 1987).

      Determining whether the divorce decree divides certain property is largely a

question of interpretation. See Land, 561 S.W.3d at 635. “Agreed judgments are

interpreted in accordance with contract law.” Murray v. Murray, 276 S.W.3d 138, 144

(Tex. App.—Fort Worth 2008, pet. dism’d). “We construe divorce decrees, like

judgments, as a whole to harmonize and give effect to the entire decree.” Id. “If, when

read as a whole, the divorce decree’s terms are unambiguous, we must effectuate the

order in light of the actual language used.” Id. “Whether a divorce decree is ambiguous

is a question of law subject to de novo review.” Id. at 144–45.

      In the case at hand, the divorce decree awarded Marilynn all of her retirement

benefits, stating that she alone was awarded



                                           7
      [a]ll sums, whether matured or unmatured, accrued or unaccrued, vested
      or otherwise, together with all increases thereof, the proceeds therefrom,
      and any other rights related to any profit-sharing plan, retirement plan,
      Keogh plan, pension plan, . . . or other benefits existing by reason of the wife’s past,
      present, and future employment.

[Emphasis added.] Texas courts have held that language such as this unambiguously

awards to the recipient any military retirement benefits. See Carlson v. Carlson, 983

S.W.2d 304, 306 (Tex. App.—Houston [1st Dist.] 1998, no pet.); Wright v. Wright, 710

S.W.2d 162, 163–65 (Tex. App.—San Antonio 1986, writ ref’d n.r.e.); see also Macias v.

Macias, No. 13-09-00351-CV, 2010 WL 2697139, at *1 n.2 (Tex. App.—Corpus Christi–

Edinburg July 8, 2010, pet. denied) (mem. op.).

      Thus, the divorce decree awarded Marilynn’s military retirement benefits wholly

to her and not Matthew. Because this language disposes of the benefits in question, the

trial court was right to refuse Matthew’s request to divide the benefits anew, which

would have effectively amended the existing division. See Tex. Fam. Code Ann.

§ 9.007(a); Pearson, 332 S.W.3d at 363. We overrule Matthew’s second issue.

                                     IV.     CONCLUSION

      We affirm the trial court’s judgment.

                                                             /s/ Wade Birdwell

                                                             Wade Birdwell
                                                             Justice

Delivered: September 23, 2021




                                                 8